Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 02/23/2022 has been entered. Claims 2 and 7 are cancelled and pending claims 1, 3-6, 8-10 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seekins (US 4971048) in view of Mauro (US 20100276509).
Re claim 1, Seekins discloses a drinking straw 14, comprising: 
an outer layer 19 defining an exterior of the drinking straw (see fig. 2) and an internal space (inside 19) of the drinking straw; 
an upper end (above valve in 18, adjacent 20) and a lower end (below valve in 16, adjacent 22), wherein each of the upper end and the lower end defines a respective opening (adjacent 20, 22);
a first cover 30 disposed within the internal space at the lower end covering the opening (lower end opening of compartment 16) at the lower end (see fig. 1);
a second cover 32 disposed within the internal space at the upper end covering the opening at the upper end (upper end opening of compartment 18; see fig. 2);
an inner wall (see fig. 2, wall dividing compartments 16 and 18) disposed within the internal space, 
wherein the outer layer and the inner wall define a first inner compartment 16 and a second inner compart 18 within the internal space (see fig. 2).
Seekins does not teach the inner wall being a single inner wall. 
Mauro discloses a straw 10 (fig. 7), in the same field of endeavor, having an outer wall 14 and a single inner wall (one wall 30) as the divider wall between two adjacent compartment inside the straw, as opposed to multilayer wall divider shown in another embodiment (fig. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seekins to incorporate the teachings of Mauro to substitute the inner wall with a single inner wall configuration. The substitution of one known element (multi layer inner wall as compartment divider) as taught by Seekins with another (single inner wall) as taught by Mauro would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the wall construction would have yielded predictable results, namely, providing separate wall compartment inside the straw. 

Re claim 3, Seekins, as modified, discloses the outer layer 19 and the inner wall define the opening (below valve in 16, adjacent 22) at the lower end in the first inner compartment 16, wherein the outer layer and the inner wall define another opening (above valve in 18, adjacent 20) in the second inner compartment 18, wherein the first cover 30 covers the opening at the lower end in the first inner compartment 16, and wherein the second cover 32 covers the another opening (at upper end of 18) in the second inner compartment 18.

Re claim 4, Seekins, as modified, discloses the first inner compartment 16 comprises a first pair of edge pieces (opposing inner surface wall portions of the compartment wall of 16 where the check valve edge at 30 is attached), and wherein the first cover (flap of the check valve 30) is attached to an edge piece (one surface wall portion where edge of the flap at 30 is connected) of the first pair of edge piece (see Seekins, figs. 1-2).

Re claim 5, Seekins, as modified, discloses the second inner compartment 18 comprises a second pair of edge pieces (opposing inner surface wall portions of the compartment wall of 18 where the check valve flap edges at 32 is attached), and wherein the second cover (flap of the check valve at 32) is attached to an edge piece (one inner surface wall portion of the compartment wall of 18 where the check valve flap edge at 32 is attached) of the second pair of edge pieces (see Seekins, fig. 2).

Re claim 6, Seekins, as modified, discloses the drinking straw according to claim 1, wherein the drinking straw is made of plastic, paper, metal, or a combination thereof (col. 2, ln 35: plastic).

Re claim 8, Seekins, as modified, discloses the drinking straw according to claim 3, wherein the first cover 30 (inside 16) is comprised of a first piece (left flap) and a second piece (right flap), wherein the second cover 32 (inside 18) is comprised of a third piece (left flap) and a fourth piece (right flap), wherein the first piece and the second piece cover the lower opening of the first inner compartment 16, and wherein the third piece and the fourth piece cover the another opening of the second inner compartment 18 (see fig. 2).

Re claim 9, Seekins discloses the drinking straw according to claim 1, further comprising an exterior cover 34, 26 that is attached to the drinking straw 14 from the outside (outside of 14).

Re claim 10, Seekins discloses the drinking straw according to claim 3, wherein the first cover 30 and the second cover 32 are located opposite of each other in a lengthwise direction of the drinking straw (see fig. 1). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection and teachings of the new reference Mauro.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752